Citation Nr: 1516725	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  11-04 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of right inguinal hernia repair.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.  He had subsequent service in the Puerto Rico Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Veteran testified at a hearing before the Board in March 2012.  A transcript is of record.

The Board remanded the Veteran's claim for further development in March 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran's service treatment records (STRs) contain a July 1990 Statement of Medical Examination and Duty Status showing that he suffered an injury resulting in a right inguinal hernia, during a period of active duty for training (ACDUTRA).  The injury was specifically determined to have been incurred in the line of duty.  Although the Veteran has contended that he has a residual scar from hernia repair surgery and that he still suffers from residual pain, and although he is competent to report such symptoms, there is no medical evidence of record diagnosing a current disability.  Cf. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In an April 2009 VA Form 21-4142, the Veteran indicated that he received VA treatment for residual hernia pain at a clinic in Arecibo, Puerto Rico, in March 2009.  There is no indication that these VA treatment records were obtained.  See 38 C.F.R. § 3.159(c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In the March 2014 remand of this claim, the Board directed the AOJ to ensure that English translations of Spanish documents were provided in the event that the appeal was returned to the Board.  Notably, there are a number of documents in Spanish that have not been translated into English, to include a March 1964 report of medical history, contained within STRs received on March 25, 2014; the Veteran's April 2010 notice of disagreement; correspondence received on November 19, 2009, July 13, 2009, July 23, 1974, September 28, 1972, June 5, 1968, and May 20, 1968; and a marriage certificate received in May 1968.  Cf. Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records, to include records of treatment provided at a VA clinic in Arecibo, Puerto Rico, in March 2009.

2.  Then, schedule the Veteran for a VA examination for right inguinal hernia residuals.  The claims file must be reviewed.  All necessary studies and tests should be conducted.  

The examiner should identify any and all residuals associated with the Veteran's right inguinal hernia that was incurred and surgically repaired in July 1990, to include residual scarring and disability causing pain.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any residual disability, to include any scar and/or disability causing pain, is the result of the Veteran's right inguinal hernia incurred in the line of duty during a period of ACDUTRA in July 1990.  

The examiner must provide a rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions, and addressing the Veteran's lay contentions.  

3.  Readjudicate the issue on appeal.  If the claim remains denied, issue the Veteran a supplemental statement of the case.  Once all documents in Spanish have been translated, return this appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

